DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 03/24/2021. 
Claim(s) 1-17 are currently pending. 
Claim(s) 7-15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of manufacturing a multi-junction solar cell (Invention II) and removal area (Species A), there being no allowable generic or linking claim. 
Claim(s) 16-17 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 17 recites the limitation "the first transparent electrode layer".  However, there is no prior recitation of a first transparent electrode layer in claim 1 from which claim 17 depend.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination on the merits, it is interpreted that claim 17 depends on claim 4.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0083186, Shibasaki et al. in view of US 9,349,905, Woods et al.
Regarding claim 1
Shibasaki teaches a multi-junction solar cell [Fig. 1, paragraphs 0020 and 0042] in which two or more absorption layers (corresponding to absorption layer 201 comprising silicon and p-type compound semiconductor layer within photoelectric conversion layers 102, the photoelectric conversion layer 102 comprising a chalcogenide material such as, for example, CIGS) [Fig. 1, paragraphs 0021, 0025 and 0042] having different bandgaps are stacked on one another (the absorber layers within cells A and B have different band gaps in view of their different material compositions) [Fig. 1, paragraphs 0025-0026, 0042 and 0046], the multi-junction solar cell (See Fig. 1) comprising: 
a first cell (corresponding to bottom/second solar cell B) comprising a first absorption layer (corresponding to n- or p- type silicon layers 201) [Fig. 1, paragraphs 0042 and 0046]; and 
a second cell (corresponding to upper solar cell A) electrically connected onto the first cell (B) [Fig. 1 and paragraphs 0019-0020], wherein the second cell comprises: 

a plurality of recesses (corresponding to dividing regions formed by scribing into the upper electrode 103 and photoelectric conversion layers 102) penetrating through the second absorption layer (the dividing region penetrate through absorption layers p-type layer within structure 102) [Fig. 1, paragraphs 0025 and 0028]. 
	With regards to the second absorption layer (p-type compound semiconductor layer within the photoelectric conversion layer 102) having a higher bandgap compared to the first absorption layer (201), because the material by which the first and second absorption layers (201 and p-type layer within structure 102) are made are the same as the ones claimed (i.e., silicon and chalcogenide respectively), the claimed properties or functions are presumed to be inherent.
The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

    PNG
    media_image1.png
    258
    398
    media_image1.png
    Greyscale

Shibasaki teaches the second cell (A) and the first cell (B) electrically connected in parallel [paragraphs 0019-0020].
Shibasaki does not teach the second cell (A) and the first cell (B) electrically connected in series.
	Woods teaches a multi-junction solar cell [Abstract, Figs. 1, 9 and 11], wherein the plurality of cells (108) may be electrically connected in series to increase the voltage, in parallel to increase the maximum current capability, or in combinations of parallel and series to increase both the voltage and maximum current capability of module [Col. 4, lines 44-51 and Col. 20, lines 64-67].
	Shibasaki and Woods are analogous combinations in the field of multi-junction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first and second cells in Shibasaki to be connected in series, as in Woods, because such is one of a finite number of 
Further, because Woods teaches choosing from a finite number of identified, predictable electrical connections between the first and second cells, one of ordinary skill in the art would have found obvious to pursue the known options with reasonable expectation of success in order to achieve the desired current capability and voltage output [see MPEP 2143].  Since Woods teaches that a series electrical connection leads to the anticipated success, said configuration is not of innovation but of ordinary skill and common sense [see MPEP 2143].
Regarding claim 2
Modified Shibasaki teaches the multi-junction solar cell as set forth above, wherein the first cell (B) comprises a silicon (Si) solar cell [Shibasaki, Fig. 1 and paragraph 0042]. 
Regarding claim 3
Modified Shibasaki teaches the multi-junction solar cell as set forth above, wherein the second cell (A) comprises a chalcogenide-based solar cell [Shibasaki, Fig. 1 and paragraphs 0025-0026]. 
Regarding claim 4
Modified Shibasaki teaches the multi-junction solar cell as set forth above, wherein the first and second cells (B and A) are stacked on one another by a first transparent electrode layer (corresponding to lower electrode 101 comprising a transparent conductive material) [Shibasaki, Fig. 1 and paragraph 0023], and wherein at least parts of the first transparent electrode layer (101) or at least parts of an emitter 
Regarding claim 5
Modified Shibasaki teaches the multi-junction solar cell as set forth above, wherein the plurality of recesses are designed to have a diameter in such a manner that the first and second cells generate equal photocurrent (the multi-junction solar cell generates electricity corresponding to the product of the voltage and current values for each solar cell, wherein such is achieved by adjusting the voltage generated by each cell which is determined by the number of isolated cells provided by the recesses/isolation regions) [Shibasaki, paragraph 0045].
Regarding claim 16
Modified Shibasaki teaches the multi-junction solar cell as set forth above, further comprising a first transparent electrode layer (corresponding to lower electrode 101 comprising a transparent conductive oxide material) [Fig. 1 and paragraph 0023] and an emitter layer (corresponding to n-type compound semiconductor layer within 102) between the first absorption layer (201) and the second absorption layer (corresponding to p-type compound semiconductor layer within 102) [Fig. 1 and paragraph 0025].




Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0083186, Shibasaki et al. in view of US 9,349,905, Woods et al. as applied to claims 1-5 and 16 above, and further in view of US 2014/0273329, Yang et al.
Regarding claim 6
All the limitations of claim 1, from which claim 6 depends, have been set forth above.
Modified Shibasaki teaches the multi-junction solar cell as set forth above, wherein the plurality of recesses penetrate through both of a buffer layer (corresponding to a CdS buffer within absorption layer 102) generated on the second absorption layer (the second absorption layer 102, through which the recesses penetrate, comprises a buffer layer forming a junction with a doped layer) [Shibasaki, Paragraph 0025], and a second transparent electrode layer (corresponding to upper electrode 103 comprising a transparent conductive material) [Shibasaki, paragraph 0027] generated on the buffer layer (upper electrode 103 is formed over absorption layer 102 which includes a buffer as its uppermost layer) [Shibasaki, Fig. 1, paragraphs 0025 and 0028].
	 Modified Shibasaki does not teach a removal area of the second transparent electrode layer being greater than or equal to a removal area of the second absorption layer.
	Yang teaches a solar cell wherein the removal area of the upper transparent electrode layer (4) is greater than that of the absorber (2) [Fig. 1C, paragraphs 0013, 0014 and 0018]. Such configuration provides effective isolation of the cells with virtually no cracking, eliminating common causes of cell shunting and maximizing conversion efficiency [paragraphs 0013-0014 and 0018].
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0083186, Shibasaki et al. in view of US 9,349,905, Woods et al. as applied to claims 1-5 and 16 above, and further in view of US 2018/0374977, Geerligs.
Regarding claim 17
All the limitations of claim 4 have been set forth above.
	Modified Shibasaki does not teach the first transparent electrode layer extending continuously across the plurality of recesses.
Geerligs teaches a multijunction/tandem solar cell wherein a first cell (130) and a second cell (10) are joined via a continuous transparent electrode layer (corresponding to passivating transparent conductive oxide layer 40) [Fig. 2, paragraphs 0004-0006, 0057 and 0061].  The continuous transparent conductive electrode of Geerligs provides a passivating contact capable of reducing the carrier recombination [paragraphs 0004-0006, 0008, 0057, 0061].
Modified Shibasaki and Geerligs are analogous inventions in the field of multi-junction solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multijunction solar cell of modifies .

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 
Applicant argues that, in the embodiments corresponding to claim 1, unlike the structures disclosed in Shibasaki, the upper cell and the lower cell are “connected in series.” 
Examiner respectfully disagrees.  Applicant’s arguments are not commensurate in scope with the rejection.  Woods was cited to meet with the deficiencies in Shibasaki regarding the claimed electrical connection.  In the instant case, Woods teaches a multi-junction solar cell, wherein the plurality of cells may be electrically connected in series to increase the voltage, in parallel to increase the maximum current capability, or in combinations thereof in order to increase both the voltage and the maximum current capability of the module [Col. 4, lines 44-51 and Col. 20, lines 64-67].  Accordingly, one would have found obvious to modify the first and second cells in Shibasaki to be connected in series [see Pages 5-6 of the rejection mailed in 12/24/2020].
Applicant argues that Shibasaki discloses layers 301 and 302 simply attached by an insulating layer rather than two solar cells connected in series. 
Examiner respectfully disagrees.  Layers 301 and 302 in Shibasaki constitute a blue sheet glass 301 and an acrylic resin adhesive layer 302.  The rejection sets forth 

Applicant argues that the structure disclosed in Shibasaki is not a structure for photocurrent control. 
Applicant argues that the groove structure of Shibasaki cannot be regarded as a configuration corresponding to the groove portion 90 of the present embodiments.
Examiner respectfully disagrees.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (see MPEP 2144)
Further, Shibasaki recognizes that isolation regions increase the number of photoelectric conversion devices such that the voltage generated by the cell is increased, wherein through adjustment of the voltage generating and the voltage matching, the multi-junction solar cell generates electricity corresponding to the product of the voltage and current values for each solar cell [paragraphs 0045 and 0053].

Applicant’s arguments that “the lower electrode does not extend across the divided space and has a separate structure” are moot because the arguments do not 

Applicant argues that the Action only points out that the first transparent electrode layer 40 and the emitter layer 30 of the present embodiments correspond to the lower electrode 101 of Shibasaki, and does not mention a separate configuration from the lower electrode 101 corresponding to the emitter layer 30.
Applicant argues there is no configuration corresponding to the emitter layer 30 of the present embodiments in Shibasaki.
Examiner respectfully disagrees.  With regards to claim 4, the recitation “or” renders the features regarding the emitter optional.  With regards to newly added claim 16, examiner notes that the photoelectric conversion layer (102) of Shibasaki comprises a junction between a p-type compound semiconductor layer and an n-type compound semiconductor layer [paragraph 0025].  One of ordinary skill would recognize the n-type semiconductor layer as an n-type emitter layer.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721